525 F.2d 1197
Stamatis SOUYOUTZIS, Plaintiff-Appellant,v.M/V GEORGIOS K, her engines, tackle, apparel, etc., et al., Defendants,United States Marshal, Appellee.
No. 75--1924.
United States Court of Appeals,Fifth Circuit.
Jan. 16, 1976.

Hillord H. Hinson, Houston, Tex., for plaintiff-appellant.
Edward B. McDonough, Jr., U.S. Atty., Jack Shepherd, Asst. U.S. Atty., Houston, Tex., Morton Hollander, Mark Mutterperl, Leonard Schaitmann, Appellate Section, Civ. Div., Dept. of Justice, Washington, D.C., for appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
Without prepayment of costs pursuant to 28 U.S.C.A. § 1916, Souyoutzis filed a suit in rem for wages against the M/V Georgios K. Relying on 28 U.S.C.A. § 1921, the Marshal refused to execute the warrant of attachment without a deposit for costs to be incurred.  The district court denied relief.  We affirm for the reasons explicated in Araya v. McLelland, 5 Cir. 1976, 525 F.2d 1194.


2
Affirmed.